Electronically Filed
                                                           Supreme Court
                                                           SCPR-17-0000910
                                                           05-JAN-2018
                             SCPR-17-0000910               11:39 AM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN RE GORDON D. LEE, Petitioner.


                           ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Gordon D. Lee’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof, we conclude
Petitioner Lee has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted, nunc
pro tunc to December 29, 2017.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Gordon D. Lee, attorney number 3713, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:    Honolulu, Hawai#i, January 5, 2018.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson